Case: 15-20105   Document: 00513562184       Page: 1   Date Filed: 06/23/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                   No. 15-20105                  United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
KEITH HARRIS,                                                       June 23, 2016
                                                                   Lyle W. Cayce
             Plaintiff–Appellee,                                        Clerk

v.

HAROLD HAHN; JARVIS HOLLINGSWORTH; ROBERT JENKINS, JR.;
SADA CUMBER; CHRISTOPHER HUCKABEE; JACOB MONTY;
JANELLE SHEPARD; JOHN STEEN, JR.; DAVID TEUSCHER; RAYMOND
PAREDES; TILMAN FERTITTA; WELCOME WILSON, JR.; BETH
MADSON; SPENCER ARMOUR, III; ROGER WELDER; DURGA
AGRAWAL; PAULA MENDOZA; PETER TAAFFE,

             Defendants–Appellants.


                 Appeal from the United States District Court
                      for the Southern District of Texas


Before STEWART, Chief Judge and CLEMENT and ELROD, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:
      Keith Harris is a resident of Texas and an honorably discharged
veteran of the United States Army. He challenges the constitutionality of the
residency requirements in the Hazlewood Act, which provides tuition waivers
at public universities for certain Texas veterans who enlisted in Texas or
were residents of Texas at the time they enlisted. Because Texas has
presented a rational basis for its residency-at-enlistment requirement and
because Texas’s decision to impose the condition on a portable benefit does
not infringe Harris’s right to travel, we reverse the district court’s judgment.
     Case: 15-20105       Document: 00513562184         Page: 2    Date Filed: 06/23/2016



                                      No. 15-20105
                                             I.
       The Hazlewood Act, first passed in 1923, allows certain classes of
veterans to attend public universities in the state of Texas free of charge. 1
Tex. Educ. Code § 54.341. The Act grants qualifying veterans 150 hours of
tuition-free credit at Texas’s public universities, provided the veterans are
not also receiving federal education benefits. Id. § 54.341(a)–(c), (e). In order
for a veteran to qualify for benefits, the Act requires that the applicant:
       entered the service at a location in this state, declared this state
       as the person’s home of record in the manner provided by the
       applicable military or other service, or would have been
       determined to be a resident of this state for purposes of [in-state
       tuition] at the time the person entered the service.
Id. § 54.341(a). 2 The Act only applies to veterans honorably discharged from
the armed forces who served during any of a number of foreign engagements,
including the Persian Gulf War and the conflicts against terrorism following
the attacks of September 11, 2001. Id. § 54.341(a)(4)(E), (F).
       Harris grew up in Georgia and enlisted in the Army at age eighteen in
order to serve his country and support his family. At the time of his
enlistment, he was a resident of Georgia. He served in the Army for four
years and was honorably discharged in 2000. During his service, Harris
served abroad in Korea and received several decorations.
       After his discharge he returned to Georgia, married, and started a
family. In 2004, Harris moved to Texas. He expended his federal veterans’
education benefits completing his undergraduate degree. In the fall of 2012,

       1  The Act’s name honors Grady Hazlewood, a Texas State Senator who spearheaded
a series of amendments in 1943 that greatly expanded the benefits offered under the Act.
S. Comm. On Veterans Affairs & Military Installations, Interim Rep., 78th Leg. Interim
Sess., at 6 (Tex. 2004).
        2 To qualify for in-state tuition, a person must have “established a domicile in this

state not later than one year before the census date of the academic term in which the
person is enrolled in an institution of higher education; and maintained that domicile
continuously for the year preceding that date.” Tex. Educ. Code § 54.052(a)(1).
                                             2
     Case: 15-20105      Document: 00513562184         Page: 3    Date Filed: 06/23/2016



                                      No. 15-20105
Harris began law school at the University of Houston Law Center, where he
is currently in his third year. The parties agree that Harris meets all of the
qualifications for Hazlewood benefits other than the residency-at-enlistment
requirement.
       Harris applied for Hazlewood Act benefits and was denied on the basis
of his enlistment in Georgia. He sued seeking declaratory and injunctive
relief requiring the University of Houston to grant him a tuition waiver for
his remaining semesters. 3 The district court granted summary judgment in
Harris’s favor. After comparing the Hazlewood Act to the statutes invalidated
in Zobel v. Williams, 457 U.S. 55 (1982), Hooper v. Bernalillo County, 472
U.S. 612 (1985), and Attorney General of New York v. Soto-Lopez, 476 U.S.
898 (1986), the district court concluded that Texas lacked a rational basis for
its fixed-point residency requirement. 4 The district court considered the Act
“indistinguishable from the provision in Soto-Lopez,” and therefore concluded
that Texas lacked any rational basis for providing benefits only to veterans
who were residents at the time of their enlistment. Harris v. Cantu, 81 F.
Supp. 3d 566, 574 (S.D. Tex. 2015). The district court dismissed Texas’s
asserted interest in promoting education by creating an incentive for Texans
to graduate from high school and enlist by observing:
       Promoting education plainly is a legitimate state interest, and by
       providing financial assistance for postsecondary education, the
       Act plausibly—albeit tenuously—encourages Texas high school


       3  Harris concedes that Texas’s sovereign immunity prevents him from recovering in
damages the tuition he has already paid to the University for the semesters that passed
before he commenced his suit.
        4 Durational residency requirements are those that demand a person reside in a

state for a given period of time before gaining benefits. Fixed-point residency requirements
demand that at a legislatively determined moment (a specific date or event, for example, a
veteran’s date of enlistment) the applicant was a resident in the state. While an
unsuccessful applicant can satisfy a durational residence requirement in the future, an
applicant who fails to satisfy a fixed-point residence requirement cannot cure the defect
with the passage of time.
                                             3
     Case: 15-20105      Document: 00513562184        Page: 4     Date Filed: 06/23/2016



                                     No. 15-20105
      students to graduate, join the military, and return to attend
      college and graduate school after exhausting their federal
      benefits. However, Plaintiff does not challenge the Act’s provision
      of financial assistance, but rather its exclusion of Texas resident
      veterans who enlisted in other states, and Defendants do not
      explain how not providing benefits to veterans like Plaintiff
      furthers Texas’s interest in its students’ education.
Id. at 575 (citing Soto-Lopez, 476 U.S. at 909–10).
      Because the district court determined the fixed-point residency
requirement violated the Equal Protection Clause, the district court did not
address whether it unconstitutionally restricted Harris’s right to travel. The
district court further determined that, under Texas law, the fixed-point
residency requirement was severable from the remainder of the statute
regardless of the additional costs because the fixed-point residency
requirement could be removed from the statute without undermining what
the district court saw as the statute’s purpose: “reward[ing] honorably
discharged qualified Texas veterans with educational benefits.” Id. at 579.
      For both its constitutional conclusion and its analysis on the question of
severability, the district court relied on two opinions. The first, Del Monte v.
Wilson, is a decision of the Supreme Court of California assessing the validity
of a California statute conditioning certain veterans’ benefits on residence in
the California at the time of enlistment. 824 P.2d 632 (Cal. 1992). The second
is an opinion of the Attorney General of Texas in response to a question about
the Hazlewood Act. Tex. Att’y Gen. Op. No. DM-468 (1998). 5
      Texas appealed.
                                            II.
       We review a grant of summary judgment de novo, applying the same
legal standards used by the district court. Apache Corp. v. W & T Offshore,


      5  That opinion has since been withdrawn and the Attorney General has formally
issued a new opinion reaching the opposite conclusions. Tex. Att’y Gen. Op. KP-0015 (2015).
                                            4
    Case: 15-20105    Document: 00513562184     Page: 5   Date Filed: 06/23/2016



                                 No. 15-20105
Inc., 626 F.3d 789, 793 (5th Cir. 2010). Federal Rule of Civil Procedure 56
provides that a court “shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The questions
presented here are purely legal as both parties agree on the relevant facts.
      Harris argues that the Hazlewood Act infringes two constitutional
provisions: (1) it denies him the equal protection of the laws as guaranteed by
the Fourteenth Amendment; and (2) it violates his constitutional right to
travel from one state to another. We examine each in turn.
                                      A.
      We begin with a brief discussion of Supreme Court precedent on state
laws that distinguish between residents and non-residents. The Supreme
Court has held that the Equal Protection Clause restricts the extent to which
a state may discriminate between newly established and incumbent state
residents in apportioning benefits. See Saenz v. Roe, 526 U.S. 689 (1999);
Supreme Court of Va. v. Friedman, 487 U.S. 59 (1988); Att’y Gen. of N.Y. v.
Soto-Lopez, 476 U.S. 898 (1986); Hooper v. Bernalillo Cty Assessor, 472 U.S.
612 (1985); Zobel v. Williams, 457 U.S. 55 (1982).
      At the same time, the Supreme Court has upheld benefits schemes
based on residence when the benefit offered is a portable one that a non-
resident could immediately obtain and take out of the state. See, e.g.,
Martinez v. Bynum, 461 U.S. 321, 332–33 (1983) (upholding requirement that
child’s parents reside in and intend to remain in school district before
allowing child access to tuition-free public schools); Sosna v. Iowa, 419 U.S.
393, 408–09 (1975) (upholding a durational residency requirement before
allowing residents to petition for divorce in state courts); Vlandis v. Kline,
412 U.S. 441, 453–54 (1973) (acknowledging that “the state can establish
such reasonable criteria for in-state [college tuition] status as to make
                                       5
    Case: 15-20105    Document: 00513562184     Page: 6   Date Filed: 06/23/2016



                                 No. 15-20105
virtually certain that students who are not, in fact, bona fide residents of the
State, but who have come there solely for educational purposes, cannot take
advantage of the in-state rates.”); Starns v. Malkerson, 401 U.S. 985 (1971)
(affirming a judgment upholding Minnesota’s residency requirement for
tuition benefits); see also Buchwald v. Univ. of N.M. Sch. of Med., 159 F.3d
487, 499 (10th Cir. 1998) (upholding preferential admissions to medical
school for residents of New Mexico based on the duration of their residence in
the state).
      Even in decisions that ultimately overturned waiting periods or
residency requirements, the Court has been careful to observe that states can
impose certain residency requirements without constitutional impediment.
See, e.g., Shapiro v. Thompson, 394 U.S. 618, 638 n.21 (1969) (invalidating a
one-year waiting period for public assistance while acknowledging the
permissibility of “residence requirements determining eligibility to vote,
eligibility for tuition-free education, to obtain a license to practice a
profession”).
      Unfortunately, it is difficult to draw direct guidance from the decisions
overturning state laws as unlawfully discriminatory against out-of-state
citizens. These decisions lack a clear statement of rule and have often been
fractured, with several justices concluding the programs violated the Equal
Protection Clause, several justices concluding the programs violated the right
to travel, and several justices concluding the programs violated no
constitutionally protected rights.
      Early cases assessing fixed-point residency requirements for public
benefits addressed the statutes as potential violations of the Equal Protection
Clause. See Zobel, 457 U.S. at 60 (“When a state distributes benefits
unequally, the distinctions it makes are subject to scrutiny under the Equal
Protection Clause of the Fourteenth Amendment.”); Hooper, 472 U.S. at 618
                                       6
     Case: 15-20105      Document: 00513562184         Page: 7    Date Filed: 06/23/2016



                                      No. 15-20105
(quoting the same passage from Zobel). Although later cases have considered
a plaintiff’s right to travel, some members of the Court continued to use the
Equal Protection Clause as the correct framework for such challenges. Soto-
Lopez, 476 U.S. at 913 (Burger, C.J., concurring) (“Because this case involves
a distinction between residents based on when they first established
residence in the State … we must subject this case to equal protection
analysis.” (internal quotation marks omitted)); id. at 916 (White, J.,
concurring) (“I agree with Justice O’Connor that the right to travel is not
sufficiently implicated in this case to require heightened scrutiny.”). In the
three cases considering fixed-point residency requirements, the Court used
rational basis review. Zobel, 457 U.S. at 60; Hooper, 472 U.S. at 618; Soto-
Lopez, 476 U.S. at 904. 6 Therefore we do the same.
                                            B.
       Harris contends that the distinctions made in the Hazlewood Act
between resident veterans who enlisted in Texas or resided in Texas at the
time of their enlistment and resident veterans of Texas who entered the
armed forces elsewhere is irrationally discriminatory and violates the
Fourteenth Amendment’s guarantee of equal protection of the laws. The
Equal Protection Clause provides that “[n]o State shall … deny to any person
within its jurisdiction the equal protection of the laws.” U.S. Const. amend.
XIV, § 1. The clause “does not forbid classifications” because “most laws
differentiate in some fashion between classes of persons.” Nordlinger v.




       6  The Soto-Lopez plurality suggested that the appropriate standard in Hooper and
Zobel was strict scrutiny but that strict scrutiny was not necessary because the statutes in
those cases also failed rational basis review. Soto-Lopez, 476 U.S. at 903–04. Only four
justices, however, joined that plurality and supported the use of strict scrutiny in Soto-
Lopez. Chief Justice Burger and Justice White regarded equal protection as the correct
framework. Id. at 912 (Burger, C.J., concurring); id. at 916 (White, J., concurring).
                                             7
    Case: 15-20105    Document: 00513562184     Page: 8   Date Filed: 06/23/2016



                                 No. 15-20105
Hahn, 505 U.S. 1, 10 (1992). “It simply keeps governmental decision makers
from treating differently persons who are in all relevant respects alike.” Id.
      In cases that do not implicate suspect classes or fundamental rights,
“[t]he appropriate standard of review is whether the difference in treatment
between [classes] rationally furthers a legitimate state interest.” Id. at 11.
Statutory classifications are given broad deference under rational basis
review and will survive “if there is any reasonably conceivable state of facts
that could provide a rational basis for the classification.” Heller v. Doe, 509
U.S. 312, 320 (1993). Texas is under no obligation to prove its reasons; it need
only offer them. “‘The burden is on the one attacking the legislative
arrangement to negative every conceivable basis which might support it’
whether or not the basis has a foundation in the record.” Id. at 320–21
(quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)).
Classifications survive rational basis review “even when there is an imperfect
fit between means and ends.” Heller, 509 U.S. at 321.
      Harris, arguing the Act lacks a rational basis, relies on a trio of
Supreme Court cases addressing fixed-point residency standards. In Zobel,
the Court considered whether an Alaska statute dividing oil revenues among
residents based on the number of years of their residency in Alaska was
constitutionally permissible. 457 U.S. at 56–58. The Court held that the
tiered payment system based on years of residency lacked a rational basis
and was impermissible. Id. at 65.
      Zobel was quickly followed by Hooper and Soto-Lopez. In Hooper, the
Court considered a New Mexico statute, passed in 1981, that provided
property tax exemptions for veterans of the Vietnam War living in New




                                       8
     Case: 15-20105      Document: 00513562184        Page: 9     Date Filed: 06/23/2016



                                     No. 15-20105
Mexico who had been residents on May 6, 1976. 7 Hooper, 472 U.S. at 616–17.
New Mexico argued that the property exemption “encourage[d] veterans to
settle in the State and . . . serve[d] as an expression of the state’s
appreciation to its ‘own citizens for honorable military service.’” Id. at 618.
New Mexico also suggested the statute “assist[ed] veterans who, as New
Mexico citizens, were dependent on the State during a time of upheaval in
their lives.” Id. at 619 (internal quotation marks omitted). Because New
Mexico set the fixed-point long after it had passed, the Court quickly
dismissed the argument based on encouraging veterans to settle in the state.
Id. The Court accepted that the second goal, honoring veterans for their
service, was “plainly legitimate.” Id. at 620 (adding “only recently, we
observed that ‘our country has a longstanding policy of compensating
veterans for their past contributions by providing them with numerous
advantages.’” (quoting Regan v. Taxation with Representation of Wash., 461
U.S. 540, 551 (1983))). New Mexico’s statute failed rational basis review,
however, because it did not “require any connection between the veteran’s
prior residence and military service.” Id. at 622. A person who was born in
New Mexico but left the state as an infant would be eligible for the benefit
immediately upon his return while a veteran immigrating to the state
immediately after his term of service ended in June 1976 would not. 8 The
Court concluded that “[t]he State may not favor established residents over
new residents based on the view that the state may take care of ‘its own,’ if
such is defined by prior residence.” Id. at 623.


      7  The tax exemption existed prior to 1981 with different residency restrictions. The
fixed-point requirement was added in a 1981 amendment. Hooper, 472 U.S. at 614 n.2.
       8 The Supreme Court observed, in a footnote, that several courts had upheld Equal

Protection challenges to statutes that, like the Hazlewood Act, conditioned benefits on
residence in the state at the time of enlistment. Because the issue was not presented in
Hooper, the Court made no determination on the validity of such benefit schemes. Hooper,
472 U.S. at 621 n.11.
                                            9
    Case: 15-20105      Document: 00513562184        Page: 10     Date Filed: 06/23/2016



                                     No. 15-20105
      The following term, the Court considered a New York law which gave
hiring preferences for civil service positions to resident veterans who had
resided in New York at the time of their enlistment. Soto-Lopez, 476 U.S. at
900. New York offered four justifications for its fixed-point residence
requirement:
      (1) the encouragement of New York residents to join the Armed
      Services; (2) the compensation of residents for service in time of
      war by helping these veterans reestablish themselves upon
      coming home; (3) the inducement of veterans to return to New
      York after wartime service; and (4) the employment of a
      “uniquely valuable class of public servants” who possess useful
      experience acquired through their military service.
Id. at 909. Applying heightened scrutiny under the right to travel, four
justices concluded other less restrictive means would accomplish the same
end (for example, a statute with the same preference absent the fixed-point
residency requirement). Id. at 910. Chief Justice Burger’s concurrence,
casting the decisive vote, argued heightened scrutiny was inappropriate and
rested solely on the rational basis test. Id. at 914 (Burger, C.J., concurring). 9
Both opinions questioned New York’s arguments that the benefit encouraged
enlistment (because it applied to inductees as well as enlistees) or that it
aided reintegration (because it was not tied to a veteran’s length of service).
Id. at 910; id. at 914 (Burger, C.J., concurring). The concurring opinion also
found wanting the state’s arguments that the preference encouraged veterans
to settle in the state (because having the preference without the residence
requirement would encourage even more veterans to settle) or that the
preference targeted veterans with a particular combination of local


      9  “When a fragmented Court decides a case and no single rationale explaining the
result enjoys the assent of five Justices, ‘the holding of the Court may be viewed as that
position taken by those members who concurred in the judgments on the narrowest
grounds.’” Marks v. United States, 430 U.S. 188, 193 (1977) (quoting Gregg v. Georgia, 428
U.S. 153, 169 n.15 (1976) (opinion of Stewart, Powell, and Stevens, J.J.)).
                                           10
   Case: 15-20105    Document: 00513562184     Page: 11   Date Filed: 06/23/2016



                                No. 15-20105
knowledge and military skills (because all current resident veterans would
combine local knowledge with military skills). Id. at 914–15.
      Harris, like the district court, also points to two sources—a decision of
the California Supreme Court considering a California benefits scheme and a
withdrawn opinion of the Texas Attorney General—that are not binding on
this court and that we do not find persuasive. Del Monte, 824 P.3d 632; Tex.
Att’y Gen. Op. No. DM-468. Del Monte, however, considered only California’s
argument that the law was tailored to minimize expenditures and that its
purpose was to “compensate[] and provide[] assistance to those who were
residents when they made the sacrifice of entering active military service.”
824 P.2d at 639. This focus casts the statute in a retrospective rather than
prospective view. California, unlike Texas, did not argue that the statute’s
purpose was to create an educational incentive for Californians considering
enlistment.
      Harris also relies on a 1998 opinion of the Attorney General of Texas.
The Attorney General’s opinion considered only the arguments California
advanced in Del Monte to defend the scheme on the basis of financial
stability. It did not consider Texas’s argument that the Act incentivizes
enlistment and graduation. The memorandum, therefore, does not assist us
in weighing the defenses of the Act that Texas argues here. We generally give
“careful consideration” to the formal opinions of state attorneys general on
questions of state law. Welmaker v. Cuellar, 37 S.W.3d 550, 552 (Tex. App.—
Austin 2001, pet. denied) (collecting cases); see Stenberg v. Carhart, 530 U.S.
914, 941–42 (2000) (according state attorney general the same weight given
by the relevant state’s courts on a question of state law). We need not do so
here, however, because the 1998 opinion no longer reflects the views of the
Attorney General. During the course of this litigation it was withdrawn and
replaced with a new opinion concluding that the incentives created by the
                                      11
   Case: 15-20105    Document: 00513562184     Page: 12   Date Filed: 06/23/2016



                                No. 15-20105
Hazlewood Act do provide a rational basis for the distinctions created by the
law. Tex. Att’y Gen. Op. No. KP-0015 (2015).
      The current opinion of the Texas Attorney General does address the
arguments raised in this case. After observing that the withdrawn opinion
“dismiss[ed] all of the proffered state interests without discussion or
analysis,” the Attorney General noted that the Hazlewood Act, unlike the
statutes in Hooper, Zobel, and Soto-Lopez, creates a prospective incentive.
Tex. Att’y Gen. Op. No. KP-0015 at *2. It further argued that the Act
reasonably limits the allocation of a portable benefit to those residents most
likely to remain in Texas after graduation, thereby preserving the financial
resources of Texas taxpayers and maximizing the returns to the local
economy. The parties disagree on the level of deference owed to an Attorney
General’s opinion issued after litigation on the question has commenced.
Because our independent analysis leads us to agree with the current opinion
of Texas’s Attorney General, we need not determine whether deference is
required.
                                      C.
      We now turn to Texas’s defense of the Hazlewood Act. Texas advances
several justifications in defense of the Hazlewood Act’s fixed-residency
requirement. Texas distinguishes the Hazlewood Act from the benefits
offered in Soto-Lopez, Hooper, and Zobel because the benefits Texas offers are
prospective. Therefore, Texas argues that the Act creates a prospective
incentive that serves two state interests in education and security by
encouraging Texas high school students to graduate (because graduation is a
prerequisite to enlistment) and to enlist. Texas argues the benefit is tailored
to those individuals most likely to stay in Texas after receiving an education
at Texas’s expense. These are valid bases for the Hazlewood Act and are
distinct from those rejected in Soto-Lopez, Hooper, and Zobel.
                                      12
    Case: 15-20105       Document: 00513562184          Page: 13     Date Filed: 06/23/2016



                                       No. 15-20105
       First, unlike the benefits offered in Zobel and Hooper, Hazlewood Act
benefits are prospective rather than retroactive. They accrue to the Texas
resident not at a single legislatively determined point in the past but rather
whenever she enlists in the armed forces, whether she did so in 1996, like
Harris, or does so tomorrow. A Texas high school student today may decide
to complete school and enlist on the promise of the future benefit offered by
the Hazlewood Act. 10 In Zobel and Hooper, by contrast, the state picked a
fixed point in the past, before the creation of the benefit, and tied benefits to
residency at that moment. As a result, those legislative actions could have no
incentivizing effect. See Hooper, 472 U.S. at 619 (“The legislature cannot
plausibly encourage veterans to move to the State by passing such retroactive
legislation.”); id. at 623 (announcing its final holding, the Court said
“[n]either the Equal Protection Clause, nor this Court’s precedents, permit
the state to prefer established resident veterans over newcomers in the
retroactive apportionment of an economic benefit.”) (emphasis added); Zobel,
457 U.S. at 65 (“The only apparent justification for the retrospective aspect of
the program, ‘favoring established residents over new residents,’ is
constitutionally unacceptable.” (quoting Vlandis, at 412 U.S. at 450)). The
district court erred by viewing the benefit retrospectively, as a reward offered
for service, rather than prospectively, as an incentive offered to Texas
students. Because the Hazlewood Act offers prospective benefits, it is not
irrational for Texas to expect it to change the behavior of some Texans
considering enlistment.




       10 Hazlewood benefits apply during periods of conflict recognized by the Texas
Legislature. Such a period has existed since the attacks of September 11 and continues to
exist today. Enlistment at any point will qualify a resident for benefits. If Texas chooses the
close the conflict period that began with the attacks on September 11, 2001, prospective
enlistees will have notice and may make a different decision.
                                             13
    Case: 15-20105    Document: 00513562184      Page: 14    Date Filed: 06/23/2016



                                  No. 15-20105
      Texas argues the prospective benefit advances two interests—education
and security—by offering a benefit to residents considering enlistment. Texas
has an obvious interest in encouraging its citizens to complete high school.
Brown v. Bd. of Educ. Of Topeka, 347 U.S. 483, 493 (“Today, education is
perhaps the most important function of state and local governments.”).
Because the military requires enlistees to obtain a high school diploma or
equivalent, see e.g., Army Reg. 601-210 (2–7), Texas can encourage students
to complete their education by offering benefits to those students after their
service is ended. Texas also has a rational interest in encouraging its citizens
to enlist. Today’s military is an all-volunteer force. See 50 U.S.C. § 3815(c);
Rostker v. Goldberg, 453 U.S. 57 (1981). Because the military relies entirely
on voluntary enlistment, Texas can promote national security by encouraging
enlistment. By encouraging those who are willing to enlist, Texas can also
reduce the possibility of conscription for other less willing Texans. When
Soto-Lopez and Hooper were decided, many veterans had been drafted into
service. The Court in both cases questioned the incentivizing effect of the
challenged statutes because the statutes offered equal benefits to inductees
and enlistees. Soto-Lopez, 476 U.S. at 910; Hooper, 472 U.S. at 614 & n.1. In
the present day, without conscription, Texas can directly create an incentive
for its citizens to enlist by offering them a benefit without any need to
distinguish between enlistees and inductees.
      Therefore, Texas has at least two rational bases for the residency
requirement in the statute. Offering Hazlewood benefits to veterans who first
enter Texas after completing their service would not advance either of these
legislative interests. Although the district court was correct to observe that a
state’s financial interests alone may be an insufficient reason to separate
potential beneficiaries, the state’s financial interests are a sufficient reason to


                                        14
    Case: 15-20105   Document: 00513562184      Page: 15   Date Filed: 06/23/2016



                                 No. 15-20105
limit a benefit to the cases in which the benefit actually serves Texas’s
interest.
      Texas, unlike New Mexico, New York, and Alaska, does not rely on the
state’s interest in “taking care of its own” to justify the program. Rather,
Texas advances the program as a means of incentivizing behavior taking
place before entry into the military (finishing high school or the act of
enlisting itself). The Supreme Court has made clear that a fixed-point
residency requirement is highly suspect if the state’s sole objective is
rewarding past service. On the other hand, when the state’s purpose is to
encourage enlistment, a fixed-point residency requirement is perfectly
rational. Offering benefits to non-Texans who enlist would not further
Texas’s interest in advancing the education or enlistment of its citizens. Such
a gratuitous benefit would merely reduce the resources the state can use to
achieve its educational goals. Texas need not explain, as the district court
demanded, “how not providing benefits to veterans like Plaintiff furthers
Texas’s interest in its students’ education.” Harris v. Cantu, 81 F. Supp. 3d at
575. It is sufficient that Texas has a rational basis for offering benefits to
Texas residents (promoting Texans’ education and enlistment by Texans);
that offering the same benefit to citizens who are residents of other states
would not advance those interests; and that the financial burden of offering
the benefit to residents of other states would reduce Texas’s capacity to
advance those same interests.
      The fit between Texas’s aims and the method used to obtain those aims
need not be precise. “[E]ven if the classification involved here is to some
extent both underinclusive and overinclusive, and hence the line drawn by
[the state] imperfect, it is nevertheless the rule that in a case like this
‘perfection is by no means required.’” Vance v. Bradley, 440 U.S. 93, 108


                                      15
   Case: 15-20105     Document: 00513562184     Page: 16   Date Filed: 06/23/2016



                                 No. 15-20105
(1979) (quoting Phillips Chem. Co. v. Dumas Sch. Dist., 361 U.S. 376, 385
(1960)). We conclude that the Act has a rational basis.
                                       D.
      Harris next argues that Texas’s fixed-point residency requirement is an
impermissible restraint on his constitutional right to travel and suggests that
the statute must fail under the strict scrutiny applied to restrictions on that
right. This argument rests on the plurality opinion in Soto-Lopez and on
Saenz v. Roe, 526 U.S. 489 (1999). The district court, after concluding the
Hazlewood Act failed under rational basis review, did not reach Harris’s
right-to-travel argument. Harris v. Cantu, 81 F. Supp. 3d at 574.
      The   Supreme     Court   has   identified   three   components    of   the
“constitutional right to travel from one State to another.” Saenz, 526 U.S. at
498 (quoting United States v. Guest, 383 U.S. 745, 757 (1966)).
      It protects the right of a citizen of one State to enter and to leave
      another State, the right to be treated as a welcome visitor rather
      than an unfriendly alien when temporarily present in the second
      State, and, for those travelers who elect to become permanent
      residents, the right to be treated like other citizens of that State.

Id. at 500. The first element “may simply have been ‘conceived from the
beginning to be a necessary concomitant of the stronger Union the
Constitution created.’” Id. at 501 (quoting United States v. Guest, 383 U.S.
745, 758 (1966)). The second element derives from Article IV’s Privileges and
Immunities Clause. Id.; U.S. Const. art. IV, § 2 (“The Citizens of each State
shall be entitled to all Privileges and Immunities of Citizens in the several
States.”); see also Paul v. Virginia, 75 U.S. (8 Wall.) 168 (1868); Corfield v.
Coryell, 6 F. Cas. 546 (Washington, Circuit Justice, C.C.E.D. Pa. 1823) (No.
3230). The third element of the right derives from the Fourteenth
Amendment’s Privileges and Immunities Clause. Saenz, 526 U.S. at 501; U.S.
Const. amend. XIV, § 1 (“All persons born or naturalized in the United
                                       16
    Case: 15-20105       Document: 00513562184          Page: 17     Date Filed: 06/23/2016



                                       No. 15-20105
States, and subject to the jurisdiction thereof, are citizens of the United
States and of the State wherein they reside. No state shall make or enforce
any law which shall abridge the privileges or immunities of citizens of the
United States . . . .”); see Slaughter-House Cases, 83 U.S. (16 Wall.) 36 (1872).
As in Saenz, if any element of the right to travel is implicated here, it is the
third—the ability of a person to take up residence in a new state and be
treated on an equal basis with previously established residents. 11
       The Saenz court defined this third prong of an individual’s right to
travel as “the right to be treated equally in her new State of residence.” 12
Saenz, 526 U.S. at 505. California’s law, which limited welfare benefits for
new entrants to California, failed because it created a huge number of
classifications. New residents from outside the United States or those who
had not been on welfare in their prior state of residence received California’s
full benefits while each new entrant who had been previously enrolled
received the benefits of his state of origin for a year before moving to the full
benefits offered Californians. In effect, the statute created fifty classes of
California welfare beneficiaries. Id. Because California argued only that the
statute promoted financial stability in defense of its law, the Court concluded
that the law was really erected “to fence out the indigent.” Id. at 506
(“Neither the duration of respondents’ California residence, nor the identity




       11  The Supreme Court did not expressly state the standard of review required when
a state statute violates the right to travel. Saenz, 526 U.S. at 501–03. The Court’s analysis
of California’s statute seemed to suggest that strict scrutiny would apply if the statute’s
purpose or effect was to create a disincentive to migration. Id. at 449. Because Plaintiff has
shown neither that the Hazlewood Act was passed to create a disincentive nor that it has
the effect of creating a disincentive, strict scrutiny is not demanded here.
        12 The dissenting Justices insisted the traditional understanding still held, namely,

that “the right to travel clearly embraces the right to go from one place to another, and
prohibits States from impeding the free interstate passage of citizens.” Saenz, 526 U.S. at
511–12 (Rehnquist, C.J., dissenting).
                                             17
    Case: 15-20105    Document: 00513562184     Page: 18   Date Filed: 06/23/2016



                                 No. 15-20105
of their prior States of residence, has any relevance to their need for
benefits.”).
      Applying the standards described in Saenz to the Hazlewood Act, we
are not persuaded that the Act implicates the right to travel because it
imposes no penalty on new entrants to the state. Even assuming, arguendo,
that the right is implicated, the residency requirement in the Act is justified
because the benefit in question, unlike the benefits considered in other right
to travel cases, is a portable benefit that can be received in Texas and enjoyed
long thereafter if the recipient chooses to immediately leave the state.
      The Hazlewood Act is distinguishable from the welfare schemes struck
down in Saenz and Shapiro on several grounds. First, as Justice Stevens, the
author of Saenz, observed in Soto-Lopez:
      A governmental decision to grant a special privilege to a minority
      group is less objectionable than a decision to impose a special
      burden on a minority. In a democracy the majority will seldom
      treat itself unfairly. In equal protection analysis, it is therefore
      appropriate to give some attention to the relative dimensions of
      favored and disfavored classes.
Soto-Lopez, 476 U.S. at 916–17 (Stevens, J., dissenting). This alone sets apart
the Hazlewood Act, which provides a small number of Texans a benefit for
which the vast majority of Texans will never qualify, from the scheme in
Saenz, which set apart a small number of Californians as ineligible for a
benefit all other Californians could obtain.
      Second, the statutory schemes in both Shapiro and Saenz left new
migrants in a worse position after entering their new homes than if they had
remained in their prior states. The several statutes invalidated in Shapiro
denied all benefits to new migrants for one-year (regardless of whether the
migrant received benefits in his prior state of residence). Shapiro, 394 U.S. at
622–23. The California statute invalidated in Saenz offered new migrants the
same payment they would have received in their prior state for their first
                                 18
    Case: 15-20105      Document: 00513562184        Page: 19     Date Filed: 06/23/2016



                                     No. 15-20105
year in California before offering them the more generous support offered
long-term California residents. Saenz, 526 U.S. at 493. As the Saenz Court
observed, the high cost of living in California meant that most new migrants,
offered the same nominal welfare payments, would have a decline in their
quality of life. Id. at 494 n.2, 497, 506. By contrast, the new veteran migrant
to Texas has lost nothing that he would have received in his prior state of
residence because Texas is one of only two states to offer full tuition benefits
to veterans. 13
      Finally, in both Shapiro and Saenz the Supreme Court held that the
right to travel was infringed on the basis of lower court findings suggesting
“exclusion from the jurisdiction of the poor who need or may need relief was
the specific objective of these provisions.” Shapiro, 394 U.S. at 628; see Saenz,
526 U.S. at 496–97. No such findings exist here, nor could they, for the
immigrant veteran has lost nothing that he would otherwise have received in
his prior state of residence.
      Even if the Act did implicate the right to travel, Texas has offered a
sufficient justification for the restriction. The benefit offered by the Act—a
college education—is something the beneficiary can take out of state
immediately after receiving. In short, unlike a job in the civil service or a
welfare check, it is a portable benefit. The benefits offered in Hooper, Soto-
Lopez, and Zobel were not portable. New Mexico’s property tax exemption,
employment in New York’s civil service, and Permanent Fund distributions
in Alaska could not be taken out of state when the resident beneficiary
departed. Similarly the welfare payments offered in Saenz and Shapiro
depended on continuing residence in the state. A cash payment, although it

      13  Only Illinois offers a comparable benefit. 110 Ill. Comp. Stat. 947/40. Georgia,
Harris’s residence at the time of his enlistment, does not offer full tuition discounts,
limiting their veterans to $2,000 per year per deployment served for a maximum of $8,000
per year. Ga. Code Ann. §§ 20-3-485 to -87 (2008).
                                           19
   Case: 15-20105     Document: 00513562184      Page: 20    Date Filed: 06/23/2016



                                  No. 15-20105
may be essential to the recipient, does not have the lifelong impact of a
college education. The degree Texas offers is something a veteran will take
with her for the rest of her life even if she departs from Texas immediately
after her graduation. Differentiating between classes of residents in Hooper,
Soto-Lopez, Zobel, Shapiro, and Saenz served no purpose because the benefit
was coterminous with the residency. Texas, on other hand, is trying to
safeguard its investment by restricting Hazlewood benefits to those
individuals most likely to stay in Texas after graduation.
      The Supreme Court has never invalidated a residency requirement
attached to a portable benefit and has expressly reserved state’s ability to
restrict access to portable benefits. See Sosna, 419 U.S. 407–08; Vlandis, 412
U.S. at 453–54. In Saenz itself, the Court distinguished the California statute
from tuition benefit programs like the Hazlewood Act by observing that:
      because whatever benefits [the plaintiffs] receive will be
      consumed while they remain in California, there is no danger
      that recognition of their claim will encourage citizens of other
      States to establish residency for just long enough to acquire some
      readily portable benefit, such as a divorce or a college education,
      that will be enjoyed long after they return to their original
      domicile.
526 U.S. at 505.
      Finally, any incidental burden on the right to travel is lessened here
because the benefit in question is purely a gratuity—Texas is under no
constitutional obligation to provide any educational benefits to veterans. Cf.
Dunn v. Blumstein, 405 U.S. 330, 339 n.8, 344 (1972) (invalidating waiting
period on voter eligibility as infringement of right to travel because of voter
protections in Fifteenth Amendment and Voting Rights Act).
      Given the many distinctions between the Hazlewood Act’s scheme and
the statute rejected in Saenz, we decline to conclude that the Act infringes
Harris’s right to travel. To the extent Harris’s right to travel is implicated, we
                                       20
   Case: 15-20105       Document: 00513562184     Page: 21   Date Filed: 06/23/2016



                                   No. 15-20105
believe Texas is justified in tying the receipt of a portable benefit to
residency. The Act suffers no constitutional infirmity.
                                        III.
         Texas has provided reasonable justifications for the qualifications used
in the Hazlewood Act to advance its interests in promoting education and
military service. Our task only permits us to assess whether Texas exceeded
its constitutional power when it included a fixed-point residency requirement
in the Hazlewood Act not to opine on whether the limitation is wise as a
matter of public policy. Without a clearer indication from the Supreme Court
that Texas’s decisions violate constitutional provisions, we are hesitant to
impose further restrictions on the sovereign power of the State to regulate its
own education system. We therefore REVERSE the judgment of the district
court.




                                        21